Citation Nr: 1221088	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  03-21 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an extraschedular rating for the residuals of a left knee injury with lesion over lateral femoral condyle and tibia, status post reconstruction of the anterior cruciate ligament and microfracture of the left femoral condyle with instability.        

2.  Entitlement to an initial rating in excess of 10 percent for the residuals of a left knee injury with traumatic arthritis, to include extraschedular consideration.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran served on active duty from June to October 1985, November 1986 to May 1991, May 1993 to February 1997, and April 2000 to October 2002.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2002 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA), in Muskogee, Oklahoma.  The Veteran later moved to the jurisdiction of the RO in Indianapolis, Indiana.  He currently resides within the jurisdiction of the RO in Baltimore, Maryland.  

In the May 2002 rating action, the RO granted service connection for arthritis of the left knee and assigned an initial 10 percent disability rating under Diagnostic Code 5260.  This action was predicated on the Veteran's claim received in February 2002.  

In a statement of the case (SOC), dated in July 2003, the RO recharacterized the nature of the Veteran's left knee disability as "traumatic arthritis and lesion over lateral femoral condyle and tibia, status post anterior cruciate ligament (ACL) and microfracture of the left femoral condyle" and continued the 10 percent rating in effect.  In a January 2005 rating decision, the RO recharacterized the Veteran's left knee disability and assigned two separate disability ratings - 10 percent under Diagnostic Code 5260 for traumatic arthritis and 10 percent under Diagnostic Code 5257 for "residuals of a left knee injury with lesion over lateral femoral condyle and tibia, status post reconstruction ACL and microfracture of the left femoral condyle with instability."

In a July 2006 Board decision, the Board denied a higher initial rating for both of the aforementioned claims.  On appeal, the U.S. Court of Appeals for Veterans Claims (Court) issued a January 2009 memorandum decision which affirmed, in part, and vacated, in part, the July 2006 Board decision.  Specifically, the Court affirmed, with regard to the assigned schedular rating, the Board's decision pertaining to the denial of a higher rating under Diagnostic Code 5257 for the left knee instability.  However, because the Board's decision did not address extraschedular rating with regard to the issue of entitlement to an increased initial rating for the residuals of a left knee injury with lesion over lateral femoral condyle and tibia, status post reconstruction of the ACL and microfracture of the left femoral condyle with instability, the Court vacated, in part, the Board's decision on that issue.  Additionally, the Court vacated the Board's decision with regard to the issue of entitlement to a higher initial rating for the residuals of a left knee injury with traumatic arthritis under Diagnostic Code 5260 because the examination provided was inadequate and there was no extraschedular consideration.  The Court remanded the case for action consistent with its decision.     

Pursuant to the Court's memorandum decision, the Board remanded this case in September 2009.  At that time, the Board noted that the Court had affirmed its previous July 2006 denial of a higher initial schedular rating under Diagnostic Code 5257 for left knee instability, and that was a final disposition of that issue.  However, while the case was on appeal to the Court, the Veteran filed a new claim for an increase in September 2008.  Thereafter, a January 2009 rating decision granted the Veteran a temporary 100 percent disability evaluation for left knee surgical or other treatment based on convalescence due to surgery that occurred in December 2008 and continued the 10 percent disability rating under Diagnostic Code 5257 following the period of convalescence.  Subsequent to that rating decision, the Veteran filed several statements requesting that his left knee disability be given a higher rating evaluation and be considered under alternative diagnostic codes.  Thus, in the September 2009 remand, it was the Board's determination that the Veteran had filed a timely notice of disagreement (NOD) with the RO's January 2009 rating decision, thereby initiating, but not perfecting, an appeal.  Accordingly, the Board remanded the claim of entitlement to an increased rating higher than 10 percent for the residuals of a left knee injury with lesion over lateral femoral condyle and tibia, status post reconstruction of the ACL and microfracture of the left femoral condyle with instability, to the RO so that an SOC could be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).     

In May 2011, the Board once again remanded this case.  At that time, the Board noted that the RO had incorporated the issue of entitlement to an increased rating higher than 10 percent for the residuals of a left knee injury with lesion over lateral femoral condyle and tibia, status post reconstruction of the ACL and microfracture of the left femoral condyle with instability, in a supplemental statement of the case (SSOC) rather than an SOC, in violation of 38 C.F.R. §§ 19.29, 19.30, 19.31.  Thus, this case was remanded so that the RO could issue an SOC that was pertinent to the aforementioned issue.  

Pursuant to the May 2011 remand, the RO issued an SOC in January 2012 that addressed the issue of entitlement to an increased rating higher than 10 percent for the residuals of a left knee injury with lesion over lateral femoral condyle and tibia, status post reconstruction of the ACL and microfracture of the left femoral condyle with instability.  There is no evidence of record showing that the Veteran subsequently filed a substantive appeal (VA Form 9).  Accordingly, this issue is not before the Board for appellate consideration.

In the July 2006 decision, the Board stated that it was the Veteran's contention that his service-connected left knee disability and service-connected gout prevented him from obtaining and maintaining employment.  The Board indicated that the Veteran's contention raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The Board referred the TDIU issue to the RO for appropriate development and adjudication.  However, the RO did not subsequently develop the claim for a TDIU rating.  Thus, in the September 2009 remand, the Board once again referred the TDIU issue to the RO for development.  Nevertheless, there is no evidence showing that the RO subsequently addressed the claim for a TDIU rating.      

During the course of this appeal, the Court issued a decision, Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the Court held that a claim for a TDIU rating cannot be considered separate and apart from an increased rating claim.  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

In this case, the Veteran has repeatedly maintained that his service-connected left knee disability markedly interferes with his ability to maintain and obtain employment.  Thus, as further discussed below, in light of Rice, the claim of entitlement to a TDIU rating is considered as part of the claim for a higher rating for the Veteran's service-connected left knee disability, rather than as a separate claim.  Accordingly, the issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board also notes that in the September 2009 remand, the Board indicated that in a September 2008 statement from the Veteran, he appeared to raise the issues of entitlement to service connection for a right leg disability, a right ankle disability, and a low back disability, all as secondary to the service-connected left knee disability.  The Board referred the aforementioned claims to the RO for appropriate development and adjudication.  However, the evidence of record is negative for any evidence showing that the RO developed the aforementioned claims.  Thus, the aforementioned issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's residuals of a left knee injury with lesion over lateral femoral condyle and tibia, status post reconstruction of the ACL and microfracture of the left femoral condyle with instability, does not present an exceptional or unusual disability picture.

2.  The Veteran's service-connected left knee traumatic arthritis is manifested by slight limitation of motion, pain, and crepitus; it has not been manifested by limitation of flexion to 60 degrees or less or limitation of extension to more than 5 degrees; it does not present an exceptional or unusual disability picture. 


CONCLUSIONS OF LAW

1.  With respect to the Veteran's residuals of a left knee injury with lesion over lateral femoral condyle and tibia, status post reconstruction of the ACL and microfracture of the left femoral condyle with instability, the evidence does not warrant further referral for consideration of an extraschedular rating.  38 C.F.R. § 3.321 (2011).

2.  The criteria for an initial schedular rating in excess of 10 percent for the residuals of a left knee injury with traumatic arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5003, 5260, 5261 (2011).

3.  In regard to the Veteran's residuals of a left knee injury with traumatic arthritis, the evidence does not warrant further referral for consideration of an extraschedular rating.  38 C.F.R. § 3.321 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letters dated in November 2003, July 2004, and October 2008 that were sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in November 2003, July 2004, and October 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the October 2008 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  The Board recognizes that written notice was provided in November 2003, July 2004, and October 2008, after the decision that is the subject of this appeal.  However, the Court has held that an SSOC that complies with applicable due process and notification requirements constitutes a readjudication decision.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a statement of the case to cure timing of notification defect).  Here, the January 2004, November 2004, March 2010, September 2011, and January 2012 SSOC's satisfy as readjudication decisions as defined by the cited legal authority, and the March 2010, September 2011, and January 2012 SSOC's postdate the last VCAA notice letter dated in 2008.  Providing the Veteran with adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.

With respect to the Dingess, 19 Vet. App. at 473, requirements, the Veteran was provided with notice of the laws and regulations governing ratings and effective dates in the October 2008 letter, but such notice was post-decisional.  See Pelegrini, supra.  However, as stated above, the March 2010, September 2011, and January 2012 SSOC's satisfy as readjudication decisions as defined by the cited legal authority, and the aforementioned SSOC's all postdate the October 2008 Dingess letter.  Providing the Veteran with adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Prickett, supra.    

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claims on appeal are downstream issues from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board finds that the November 2003, July 2004, and October 2008 letters substantially satisfy the current notification requirements for the claims on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.


Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in March 2002, November 2003, July 2004, December 2009, August 2011, and November 2011, which were thorough in nature and adequate for the purposes of deciding these claims.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's left knee disability.  The examinations also provided information that was pertinent to the Veteran's claim for an extraschedular rating for his left knee disability.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.


II. Factual Background

According to service treatment records, the Veteran slipped and twisted his left knee damaging his ACL.  In March 2001, he underwent a left ACL repair.  

In March 2002, the Veteran underwent a VA examination which was conducted by QTC Services.  At that time, he stated that he had chronic pain and stiffness in his left knee.  Upon physical examination, range of motion of the left knee showed that flexion was to 120 degrees with pain.  The examiner noted that the left knee was additionally limited by pain but not by fatigue, weakness, or lack of endurance of incoordination.  McMurray's test was negative.  An x-ray of the Veteran's left knee was reported to show arthritis spurring and lipping.  Following the physical examination and a review of the x-ray, the examiner diagnosed the Veteran with status post left ACL repair with residuals of arthritis.  Subjective factors were stiffness and pain.  Objective factors were decreased range of motion and pain.  There was slight limitation of function.       

In a May 2002 rating action, the RO granted service connection for arthritis of the left knee and assigned a 10 percent disability rating under Diagnostic Code 5260, effective from October 5, 2002.  See 38 C.F.R. § 3.400(b)(2) (the effective date of an award of service connection will be the day following the date of separation from service-if the veteran filed a claim within one year after service).

A VA examination was conducted in November 2003.  At that time, the Veteran stated that he had chronic pain in his left knee with episodes of swelling and popping.  He noted that occasionally, the knee gave away.  According to the Veteran, he had a pre-law degree but was unemployed because of his left knee disability.  The Veteran reported that he had been turned down for many jobs due to his left knee condition, including jobs from law enforcement agencies because he failed the physical examination.  Upon physical examination, the examiner stated that the Veteran had a noticeable limp on the left lower extremity.  The Veteran did not use an ambulatory aid.  In regard to range of motion of the left knee, flexion was to 120 degrees.  There was tenderness along the medial joint line and the patella tendon.  There was significant amount of crepitus with flexion and extension of the knee.  There was no effusion.  The anterior drawer and Lachman's tests were negative.  There was some tenderness in the knee with McMurray's test.  The diagnosis was left knee pain status post ACL reconstruction and treatment of osteochondral defect with microfracture procedure.  The examiner noted that the Veteran continued to have moderately disabling knee pain and limp.  According to the examiner, the Veteran was in need of job retraining because with a pre-law degree, law enforcement was not going to be a suitable option for him.  The examiner indicated that since the Veteran already had one degree, he would be easily retrainable into an area where the chronic knee problem would be of a minimal handicap.       

In July 2004, the Veteran underwent a VA examination.  At that time, he stated that he had chronic pain and stiffness in his left knee and that his knee tired easily.  He denied using assistive devices.  The Veteran indicated that he was unemployed.  According to the Veteran, he had been trained in law enforcement but that due to his left knee disability, he was unable to find a job.  He reported that he could not run or jump, and had to limit the amount he could carry, such as grocery bags.  Upon physical examination, there was no ankylosis.  In regard to left knee range of motion, flexion was to 128 degrees.  There was no additional limitation due to fatigue, weakness, or lack of endurance following repetitive use.  The pertinent diagnoses were left knee internal derangement, and degenerative joint disease of the left knee.     

In a January 2005 rating decision, the RO recharacterized the Veteran's left knee disability and assigned two separate disability ratings - 10 percent under Diagnostic Codes 5010- 5260 for traumatic arthritis and 10 percent under Diagnostic Code 5257 for "residuals of a left knee injury with lesion over lateral femoral condyle and tibia, status post reconstruction ACL and microfracture of the left femoral condyle with instability," effective from October 5, 2002.  

VA Medical Center (VAMC) outpatient treatment records show that in September 2008, the Veteran had a magnetic resonance imaging (MRI) taken of his left knee.  The MRI was reported to show the following: (1) postoperative changes status post ACL repair with probable loss of integrity of the graft, (2) severe lateral osteoarthritis with complete loss of articular cartilage and maceration of lateral meniscal, and (3) small subchondral cyst present within the lateral femoral condyle and lateral tibial plateau.     

VAMC inpatient treatment records reflect that in December 2008, the Veteran was hospitalized for one day in order to undergo a left knee arthroscopy.  

In a January 2009 rating action, the RO determined that the Veteran was entitled to a temporary 100 percent evaluation under 38 C.F.R. § 4.30 for convalescence following his left knee arthroscopy, from December 10, 2008 to January 31, 2009.  In addition, the RO further noted that from February 1, 2009, the Veteran's 10 percent rating under Diagnostic Code 5257 for his service-connected residuals of a left knee injury with lesion over lateral femoral condyle and tibia, status post reconstruction ACL and microfracture of the left femoral condyle with instability, would be reinstated.

A VA examination was conducted in December 2009.  At that time, the examiner stated that although the Veteran had undergone surgical repair of an ACL tear during service, he continued to experience pain, locking, clicking, instability, and/or giving way.  In 2008, the Veteran was diagnosed with partial re-tear of his ACL and bilateral meniscal tears.  He underwent left knee arthroscopy in December 2008 and had synovectomy, partial medial/lateral meniscectomies, and plica excision.  Since that time, he continued to experience pain in his left knee.  Symptoms were worse in the morning and with weather changes.  The Veteran reported a decrease in the locking, clicking, and giving way.  He noted that he still had significant stiffness in the morning.  The examiner stated that the Veteran had standing limitations and that he was unable to stand for more than a few minutes.  The Veteran was able to walk more than 1/4 mile but under one mile.  The examiner indicated that the Veteran worked at the VA in the Department of Information Protection Management.  In the last year, he had lost one week from work due to his left knee disability.  

Upon physical examination, the Veteran had an antalgic gait.  The Veteran's left knee showed crepitus, tenderness, abnormal motion, and guarding of movement.  There was no patellar abnormality but there was meniscus abnormality; the meniscus was surgically absent.  There was no locking or effusion.  In regard to range of motion of the left knee, extension was normal to 0 degrees.  Flexion was 90 to 140 degrees.  There was pain with active motion and following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  McMurray's test was negative.  The diagnosis was severe left knee traumatic degenerative joint disease (arthritis), and ACL, medial, and lateral meniscal tears, status post repair of lesion over lateral femoral condyle and tibia, and microfracture of the left femoral condyle.  

In regard to the effect of the Veteran's left knee disability on his occupation, the examiner noted that there were "significant effects."  According to the examiner, the Veteran had decreased mobility, problems with lifting and carrying, lack of stamina, and pain.  He also had increased absenteeism.  However, the examiner stated that the Veteran was currently working for the VA and had found meaningful employment and, as such, his left knee disability did not interfere with his ability to find meaningful employment.  The examiner recognized that the Veteran could no longer work in a labor-intensive job (requiring walking, bending, standing), but he was not employed in that type of position, nor was he looking to work in such type of position.  In regard to the effects of the Veteran's left knee disability on his usual daily activities, the examiner stated that there were severe effects in respect to exercise and that it prevented the Veteran from participating in sports.  There were moderate effects in regard to chores, shopping, and travelling.  There were no effects with respect to feeding, bathing, dressing, toileting, grooming, and driving.  

In August 2011, the Veteran underwent a VA examination.  At that time, he stated that he had left knee instability, pain, weakness, incoordination, and stiffness.  He also indicated that he had "popping" and effusions several times a year.  In addition, he noted that he had flare-ups of his arthritis every two to three weeks which lasted one to two days.  The Veteran was employed as a project manager at the VA.  According to the Veteran, in the last 12-month period, he had lost 4 weeks of work due to his left knee disability; specifically due to pain, swelling, and immobility of the left knee.  He noted that his job was a desk job that did not require much standing, walking or lifting and that he could handle his job.  Upon physical examination, the Veteran's gait was normal.   There was left knee tenderness, grinding, and crepitation.  In regard to left knee range of motion, extension was normal to 0 degrees.  Flexion was to 110 degrees.  There was no pain with range of motion and there were no additional limitations after three repetitions of range of motion.  The diagnosis was degenerative joint disease of the left knee.  

In regard to the effect of the Veteran's left knee disability on his occupation, the examiner noted that there were "significant effects."  According to the examiner, the Veteran had decreased mobility, pain, and increased tardiness/absenteeism.  The examiner noted that the Veteran's left knee disability did not interfere with his ability to do a desk type of job like the one that he had; a desk type of job did not involve prolonged standing, walking or lifting.  According to the examiner, the Veteran's left knee disability would interfere with his ability to get a job which required prolonged standing and walking.  In regard to the effects of the Veteran's left knee disability on his usual daily activities, the examiner stated that there were moderate effects in regard to chores, shopping, and exercise.  There were mild effects with respect to driving and traveling, and no effects with respect to feeding, bathing, dressing, toileting, and grooming.   

A VA examination was conducted in November 2011.  At that time, the Veteran stated that his left knee "popped" after prolonged sitting and he would develop severe pain and could not put much weight on it for a while.  He indicated that he also had left knee swelling and that he felt like his bones were sliding on top of each other.  According to the Veteran, he had flare-ups about every two to three weeks that lasted from a few hours to a few days.  On a scale from 1 to 10, the Veteran rated his pain a "2," but after his knee popped, it was an "8."  The Veteran reported left knee stiffness in the morning and weakness at the end of the day.  He noted that he could ride a stationary bike for an hour every morning.  He denied using any assistive devices.  The Veteran stated that since 2007, he had worked as a project manager at the VA.  He indicated that in the last 12-month period, he had lost 15 days from work due to his service-connected left knee disability.       

Upon physical examination, the Veteran walked without a significant limp.  There was no joint effusion, instability, or patella-femoral compression pain.  There was the sensation like "bones or something rubbing up against something" on doing Lachman's test.  There was the sensation of slight or about 1+ anterior laxity of left ACL ligament.  McMurray's test was negative.  In regard to range of motion of the left knee, passive flexion was to 135 degrees, with a "pop" when straightening out the left knee, with pain.  There was some discomfort voiced with some grimaces on the final 10 degrees of passive flexion of the left knee.  Active flexion was to 125 degrees.  There was no significant swelling of his left knee and leg lengths were about the same.  The examiner stated that he observed an audible popping and palpable pop when the Veteran stood with his body weight on his left knee, with pain.  According to the examiner, it was not clear what abnormal anatomical structure was causing the popping of the Veteran's left knee.  The Veteran did not have additional limitations after three repetitions of range of motion.  The diagnosis was status ACL ligament reconstruction of the left knee, history of microfracture of the lateral femoral condyle with moderate degenerative arthritis, status post arthroscopic surgery of the left knee in December 2008 for medial meniscus tear of the left knee.  The examiner opined that due to the Veteran's medical condition, he should not be in occupations that required any significant squatting, crawling, running, kneeling, climbing, and/or hazardous physical activities.  According to the examiner, the Veteran was at risk for falls.  The examiner further opined that the Veteran's service-connected left knee disability as likely as not (at least 50 percent probability) caused marked interference with employment.             


III. Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) codified in 38 C.F.R. Part 4 (2011), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

As the Veteran has taken issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).   Thus, the Board must evaluate the relevant evidence since October 5, 2002.  

The Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's service-connected left knee traumatic arthritis has been rated as 10 percent disabling under Diagnostic Codes 5010-5260.  Arthritis due to trauma under Diagnostic Code 5010 substantiated by x-ray findings is rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  Under Diagnostic Code 5003, degenerative arthritis established by X- ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, with a minimum rating of 10 percent to be assigned for each major joint affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion limited to 60 degrees; a 10 percent rating is assigned for flexion limited to 45 degrees; a 20 percent rating is assigned for flexion limited to 30 degrees; and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for extension of the knee to 5 degrees; a 10 percent rating will be assigned for extension limited to 10 degrees; a 20 percent rating is assigned for extension limited to 15 degrees; a 30 percent rating for limitation to 20 degrees; and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).

The Board is also cognizant of VA General Counsel Opinion 23- 97, which holds that in certain cases where the veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  In the present case, the Veteran was awarded a separate 10 percent disability rating under Diagnostic Code 5257 for instability of the left knee.  However, as explained in the Introduction of this decision, because the Veteran did not timely appeal his claim for an increased schedular rating in excess of 10 percent for the residuals of a left knee injury with lesion over lateral femoral condyle and tibia, status post reconstruction of the ACL and microfracture of the left femoral condyle with instability, the aforementioned issue is not before the Board and an increased schedular rating for instability need not be considered at this time.  Nevertheless, the issue of whether an extraschedular rating for instability of the left knee is before the Board for appellate consideration and will be discussed further below.      

The Board also notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which held that a veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint.  This opinion will be considered in the present case, as applicable.

Normal knee motion is from zero degrees to 140 degrees.  See 38 C.F.R. § 4.71, Plate II (2011).

The Veteran maintains that the current rating for his left knee arthritis is not high enough in light of the disability that his arthritis causes.  He indicates that he has chronic pain, stiffness, and limitation of motion of his left knee.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).     However, symptoms must be viewed in conjunction with the objective medical evidence of record.  

The Board has considered the evidence of record but finds that entitlement to an initial schedular rating in excess of 10 percent for the residuals of a left knee injury with traumatic arthritis is not warranted.  

With respect to Diagnostic Codes 5260 and 5261, the Board does not find that higher evaluations are warranted.  In regard to Diagnostic Code 5261 and extension of the knee, throughout this appeal, the Veteran has shown normal extension.  The VA examinations dated in December 2009 and November 2011, reflect that the Veteran's extension was to 0 degrees.  In addition, with respect to Diagnostic Code 5260 and flexion of the knee, in the March 2002 and November 2003 VA examinations, the Veteran's flexion was to 120 degrees; in the July 2004 VA examination, his flexion was to 128 degrees; in the December 2009, his flexion was 90 to 140 degrees; in the August 2011 VA examination, his flexion was to 110 degrees, and in the November 2011 VA examination, his flexion was to 125 degrees.  Thus, although slight limitation of motion is shown, such limitation of motion is not to a compensable degree.  That is, flexion is not limited to less than 60 degrees and there is no indication of limitation of extension to more than 5 degrees.  However, arthritis of the knee (as shown in numerous x-ray reports of record and the September 2008 MRI report) and limited or even just painful but full motion is consistent with the 10 percent rating that has been in effect for the left knee arthritis since October 5, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, and 5261; VAOPGCPREC 23-97.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Accordingly, the current 10 percent rating for the left knee is consistent with arthritis with such limitation of motion.  Id.  

The Board has further considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.40 and 4.45 would warrant a higher rating.  See DeLuca, 8 Vet. App. at 202.  However, a higher rating in excess of 10 percent for the Veteran's left knee arthritis is not warranted with consideration of these provisions.  The Veteran's complaints of discomfort and pain have been considered and have been taken into account in the assignment of the 10 percent evaluation for his service- connected traumatic arthritis of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Board recognizes that the Veteran has pain with range of motion, objectively noted in some of his VA examinations.  In addition, in the November 2003 VA examination, the examiner stated that the Veteran had a significant amount of crepitus with flexion and extension of the knee.  Crepitus was also shown in the December 2009 VA examination, along with tenderness.  Moreover, in the August 2011 VA examination, the examiner reported that there was left knee tenderness, grinding, and crepitation.  Furthermore, in the November 2011 VA examination, the examiner stated that there was an audible popping and palpable pop when the Veteran stood up.  However, even with consideration of the aforementioned symptomatology, the Board observes that there has been no evidence showing additional limitation due such symptomatology, or due to fatigue, weakness, or lack of endurance following repetitive use.  In all of the Veteran's VA examinations where three repetitions of range of motion were performed, the Veteran did not have any addition limitation.  Thus, although pain and crepitus have been the primary problems experienced by the Veteran, the available medical evidence does not suggest that loss of function due to pain, crepitus, weakness, etc. equate to limitation of flexion to 45 degrees or less or limitation of extension to 10 degrees or more.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the Rating Schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Although there was pain with range of motion, there was no change or reduction of motion with repeat motion testing, and a higher rating is therefore not warranted under the DeLuca factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (painful motion does equate to limited motion).  Accordingly, a higher rating under either Diagnostic Code 5260 or 5261 is not warranted

The Board also notes that under VAOPGCPREC 9-04, separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  In this case however, there is no compensable loss of flexion or extension of the left knee.  

The Board further recognizes the Veteran's contention that a separate rating is warranted under Diagnostic Code 5259 which provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).  In this regard, the Board observes that in VAOPGCPREC 9-98, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.        

In this case, the Board recognizes that the Veteran has undergone two surgeries to repair ACL tears.  The Board also notes that in the November 2011 VA examination, the examiner stated that upon physical examination of the left knee, there was the sensation like "bones or something rubbing up against something" on doing Lachman's test.  Moreover, in a September 2008 MRI report, it was noted that the Veteran had severe lateral osteoarthritis with complete loss of articular cartilage.  Such evidence appears to show that the Veteran has had removal of semilunar cartilage.  In addition, the Board acknowledges the Veteran's left knee to be symptomatic; however, such symptoms of pain, stiffness, crepitus, popping, and limited and painful motion are all included in his current 10 percent rating assigned under Diagnostic Codes 5010-5260, and his symptom of instability is contemplated by his separate 10 percent rating under Diagnostic Code 5257.  Moreover, pursuant to VAOPGCPREC 9-98, given that limitation of motion is a relevant consideration under Diagnostic Code 5259, the Board notes that to assign a separate 10 percent rating under Diagnostic Code 5259 would thus doubly compensate the Veteran for the same symptoms already considered and violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.  A separate rating under Diagnostic Code 5259 would be based, at least in part, on painful motion and such symptomatology is already contemplated in the Veteran's current 10 percent rating under Diagnostic Code 5260.     

The Rating Schedule also provides that dislocation of semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  In this regard, to the extent that the Veteran has reported subjective complaints of episodes of locking, pain, and effusion, such are contemplated in his 10 percent ratings under Diagnostic Code 5010-5260 for painful motion and Diagnostic Code 5257 for instability.  Therefore, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5258.   

With respect to potential application of other criteria, as the evidence of record fails to demonstrate ankylosis or genu recurvatum, the Veteran is not entitled to an increased or separate rating under Diagnostic Codes 5256 or 5263, respectively.

In light of the above, the Board concludes that an initial disability rating in excess of 10 percent is not warranted at any time since the initial grant of service connection for the residuals of a left knee injury with traumatic arthritis.  See Fenderson, 12 Vet. App. at 125-26.  Accordingly, the Board finds that there is a preponderance of evidence against the Veteran's claim for a schedular evaluation in excess of 10 percent for the residuals of a left knee injury with traumatic arthritis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Extraschedular Consideration

VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability. 38 C.F.R. § 3.321(b)(1) (2011).  Extraschedular ratings under 38 C.F.R. § 3.3.21(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1). When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determined whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedular is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service- connected left knee disability are inadequate.  There is no objective evidence in the record of symptoms of and/or impairment due to the left knee disability that are not encompassed by the ratings assigned.  He is receiving a 10 percent disability rating for his arthritis and painful motion, and a separate 10 percent rating for his left knee instability.  Therefore, those criteria are not inadequate.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his left knee disability.  In addition, although the Board recognizes that in the November 2011 VA examination, the examiner opined that the Veteran's left knee disability caused marked interference with employment, the examiner also noted that the Veteran had been working at the VA since 2007.  The Board further observes that although the Veteran has had to take time off from work due to his left knee disability, in the August 2011 VA examination report, the Veteran specifically stated that because his job was a desk job, he could handle it.  Moreover, the examiner noted that the Veteran's left knee disability did not interfere with his ability to do a desk type of job like the one he had because it did not involve prolonged standing, walking, or lifting.  Furthermore, the Board acknowledges that prior to 2007, the Veteran was unemployed.  However, as noted by the examiner in the November 2003 VA examination, the Veteran was easily retrainable into an area where the chronic knee problem would be of minimal handicap.  Ultimately, as stated by the examiner from the Veteran's December 2009 VA examination, given that the Veteran found meaningful employment at the VA, his left knee disability did not interfere with his ability to find meaningful employment.  Therefore, in light of the above, the Board finds that the Veteran's left knee disability, including both his instability and arthritis, has not in and of itself markedly impacted his ability to obtain and/or maintain employment.  The evidence of record does not show an exceptional or unusual clinical picture.

In sum, the evidence in total does not reflect that the Veteran's service-connected residuals of a left knee injury with lesion over lateral femoral condyle and tibia, status post reconstruction of the ACL and microfracture of the left femoral condyle with instability, or his service-connected residuals of a left knee injury with traumatic arthritis, cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board has therefore determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an extraschedular rating for the residuals of a left knee injury with lesion over lateral femoral condyle and tibia, status post reconstruction of the anterior cruciate ligament and microfracture of the left femoral condyle with instability, is denied.        

Entitlement to an initial rating in excess of 10 percent for the residuals of a left knee injury with traumatic arthritis, to include extraschedular consideration, is denied.  


[Continued on Next Page]


REMAND

In Rice, supra, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As stated in the Introduction of this decision, the issue of entitlement to TDIU has been raised by the record.

A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  In this case, the issue of entitlement to TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication. 

1.  With respect to the TDIU claim, the RO must review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. The RO should also issue notice to the Veteran in accordance with 38 C.F.R. § 3.159 with regard to the TDIU claim and send the Veteran the appropriate TDIU claim form.

2.  After completion of the above and any other development deemed necessary, the RO should review and adjudicate the issue of entitlement to a TDIU.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


